Case 4:19-cv-00456 Document 15 Filed on 02/03/21 in TXSD Page 1 of 20
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                               February 03, 2021
                                                                               Nathan Ochsner, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

       ALLEN JAMES                     § CIVIL ACTION NO.
       GRANGER,                        § 4:19-cv-00456
       (TDCJ–CID #1293857)             §
                  Petitioner,          §
                                       §
                                       §
               vs.                     § JUDGE CHARLES ESKRIDGE
                                       §
                                       §
       LORIE DAVIS,                    §
                  Respondent.          §

                       MEMORANDUM ON DISMISSAL

            The motion to dismiss by Respondent Lorie Davis is
       granted. Dkt 9. The statute of limitations bars the petition by
       Petitioner Allen James Granger for a writ of habeas corpus under
       28 USC § 2254.
                1. Background
            A jury in March 2005 found Granger guilty of aggravated
       robbery with a deadly weapon in Cause Number 1010803 before
       the 184th Judicial District Court of Harris County, Texas. He was
       sentenced to life in prison. Dkt 10-22 at 35–36. The First Court
       of Appeals affirmed his conviction in May 2006. Granger v State,
       2006 WL 1223516 (Tex App—Houston [1st Dist] 2006,
       pet refd). The Texas Court of Criminal Appeals refused his
       petition for discretionary review in September 2006. In re Granger,
       2006 Tex Crim App LEXIS 1853.
            The First Court of Appeals summarized the trial testimony
       this way:
                     At approximately 4:00 p.m. on February 16,
                2003, the complainant, Catherine Cisneros, was
                accosted by appellant as she walked to her
                apartment from the complex parking lot at
Case 4:19-cv-00456 Document 15 Filed on 02/03/21 in TXSD Page 2 of 20




              12905 Woodforest in Harris County. The
              complainant testified that appellant pointed a
              gun at her face and demanded the keys to her
              vehicle. The complainant surrendered her keys,
              and, after a brief struggle, appellant took the
              complainant’s bag. At this point, appellant took
              possession of the complainant’s white Toyota
              SUV and, upon being warned by an accomplice
              waiting nearby in a vehicle that the complainant
              was using her cell phone, sped away.
                   Ten days after the incident, while on patrol,
              Constable L. Clark spotted appellant parked in
              a white Toyota SUV in the parking lot of
              Cunningham Middle School. Recognizing
              appellant from their prior relationship and
              knowing that appellant had no driver’s license,
              Clark approached appellant and asked who
              owned the car and whether or not appellant had
              a driver’s license. After appellant told Clark that
              the vehicle belonged to his girlfriend’s mother,
              Clark told him that she would have to come get
              the car because appellant did not have a license.
              Clark allowed appellant to leave on foot to find
              her, but appellant never returned. While
              appellant was gone, Clark checked the vehicle’s
              plates and learned that the sheriff’s department
              wanted the vehicle for its involvement in a
              robbery.
                   Harris County Deputy Sheriff S. Davis
              found appellant’s fingerprint inside the stolen
              vehicle. When the complainant picked up her
              vehicle from the sheriff’s storage lot, she
              noticed a gun between the driver’s seat and
              console. Although Davis did not recover any
              latent fingerprints on the gun, the complainant
              confirmed at trial, while being cross-examined,
              that she was sure that the gun found was the
              gun (Exhibit 6) used in the robbery.


                                         2
Case 4:19-cv-00456 Document 15 Filed on 02/03/21 in TXSD Page 3 of 20




                      J. Dupre, a firearms examiner with the
                Harris County Sherriff’s Department, testified
                that Exhibit 6 was an “air soft gun,” a replica of
                existing firearms, capable of shooting
                6 millimeter plastic BB’s. Dupre testified that by
                the time Exhibit 6 came into the laboratory the
                gun did not function, but that she could not
                determine when it had stopped functioning.
                Dupre identified the pellet found inside the
                magazine of the gun as potentially capable of
                being fired from the gun if it was, in fact,
                functioning at the time of the robbery, although
                she could not say at what velocity. When asked
                if a BB shot by an air soft gun was capable of
                causing serious bodily injury, Dupre testified
                that was outside the scope of her expertise.
                Dupre further testified that Exhibit 6 looked
                similar to a Heckler and Koch nine millimeter
                pistol, which she conceded was a deadly
                weapon. The jury also heard testimony from
                Officer S. McCoy, who testified that a BB gun
                can cause serious bodily injury.
                      The trial court granted appellant’s motion
                for an instruction of acquittal as to paragraph
                one of the indictment, which alleged that
                appellant had used a firearm in the commission
                of the robbery. The second count of the
                indictment included a charge for aggravated
                robbery with a deadly weapon, namely a
                BB gun, and the lesser-included offense of
                robbery. The jury returned a verdict of guilty as
                to aggravated robbery with a deadly weapon
                and assessed punishment at life in prison.
       Granger, 2006 WL 1223516 at *1–2.
            Granger didn’t file a state application for a writ of habeas
       corpus until May 2017, over ten years later. Dkt 10-20 at 7–30. The
       state court conducted a hearing in June 2018. See Dkt 10-19
       (transcript). It denied relief with findings of fact issued in August

                                           3
Case 4:19-cv-00456 Document 15 Filed on 02/03/21 in TXSD Page 4 of 20




       2018. See Dkt 10-22 at 1–7, 10. The Texas Court of Criminal
       Appeals denied the application in December 2018 without
       written order on findings of the trial court. Dkt 10-17.
            Granger filed his federal petition with the assistance of
       counsel in February 2019. See Dkt 1. Granger contends that his
       conviction is void for several reasons. He first asserts that his trial
       counsel, Alvin Nunnery, was ineffective because he failed to call
       witness Clarence Craig to testify about the inoperability of the
       gun used in the crime; refused Granger’s request to testify in his
       own defense; and failed to file a motion to permit Granger to
       testify free of impeachment with extraneous offenses. He also
       argues that the State violated his due process rights by presenting
       insufficient evidence that he used a deadly weapon. He last claims
       that he is actually innocent of aggravated robbery. See id at 6–16.
                 2. Legal standard
            The Anti-Terrorism and Effective Death Penalty Act of 1996
       imposes a one-year statute of limitations for federal habeas corpus
       petitions. The statute provides in part:
                 (1) A 1-year period of limitation shall apply to
                 an application for a writ of habeas corpus by a
                 person in custody pursuant to the judgment of
                 a State court. The limitation period shall run
                 from the latest of—
                 (A) the date on which the judgment became
                 final by the conclusion of direct review or the
                 expiration of the time for seeking such review;
                 (B) the date on which the impediment to filing
                 an application created by State action in
                 violation of the Constitution or laws of the
                 United States is removed, if the applicant was
                 prevented from filing by such State action;
                 (C) the date on which the constitutional right
                 asserted was initially recognized by the Supreme
                 Court, if the right has been newly recognized by
                 the Supreme Court and made retroactively
                 applicable to cases on collateral review; or
                 (D) the date on which the factual predicate of

                                            4
Case 4:19-cv-00456 Document 15 Filed on 02/03/21 in TXSD Page 5 of 20




                 the claim or claims presented could have been
                 discovered through the exercise of due
                 diligence.
       28 USC § 2244(d)(1).
            Most directly at issue here is § 2244(d)(1)(A), pertaining to
       limitations running from judgment finality at the conclusion of
       direct review. The Fifth Circuit explained in Roberts v Cockrell that
       a decision becomes final “by the conclusion of direct review or
       the expiration of the time for seeking such review.” 319 F3d 690,
       692 (5th Cir 2003) (quotations and citations omitted). Direct
       review includes a petition for certiorari to the United States
       Supreme Court, and so direct review concludes when the
       Supreme Court either rejects the petition or rules on its merits.
       Ibid (citation omitted). Absent appeal to the state’s highest court,
       judgment becomes final when the time for seeking such review
       expires. Gonzalez v Thaler, 565 US 134, 137 (2012).
                 3. Analysis
                      a. Limitations
            The Texas Court of Criminal Appeals refused Granger’s
       petition for discretionary review on September 20, 2006. Granger
       had ninety days to file a petition for a writ of certiorari. Supreme
       Court Rule 13.1 (West 2002). He didn’t do so. His conviction was
       thus final in December 2006, and the one-year limitations period
       ended on December 19, 2007. Granger waited until February 10,
       2019 before filing his federal petition. It is untimely under
       § 2244(d)(1)(A).
            Granger did file an application for state habeas corpus relief in
       May 2017, which the Texas Court of Criminal Appeals denied
       without written order on findings of the trial court in December
       2018. Dkt 10-17. “The time during which a properly filed
       application for State post-conviction or other collateral review
       with respect to the pertinent judgment or claim is pending shall
       not be counted toward any period of limitation under this
       subsection.” 28 USC § 2244(d)(2). But the limitations period had
       already run by then, and so the state application had no tolling
       effect. See Scott v Johnson, 227 F3d 260, 263 (5th Cir 2000).
            Granger doesn’t allege or demonstrate that alternate


                                           5
Case 4:19-cv-00456 Document 15 Filed on 02/03/21 in TXSD Page 6 of 20




       AEDPA triggers set a different end to the limitations period. As
       to § 2244(d)(1)(B), nothing in the record indicates that any
       unconstitutional action by the State imposed an impediment to
       Granger filing an application for federal habeas corpus relief before
       the end of the limitations period. As to § 2244(d)(1)(C), the
       claims by Granger don’t concern a constitutional right recognized
       by the Supreme Court within the last year and made retroactive
       to cases on collateral review. And as to § 2244(d)(1)(D), Granger
       hasn’t proven that any factual predicate was unknown or couldn’t
       have been discovered with due diligence prior to the time his
       conviction became final.
            Absent equitable tolling, Granger’s petition is more than a
       decade late.
                     b. Equitable tolling
            Equitable tolling preserves claims in situations “‘when strict
       application of the statute of limitations would be inequitable.’”
       United States v Patterson, 211 F3d 927, 930 (5th Cir 2000), quoting
       Davis v Johnson, 158 F3d 806, 810 (5th Cir 1998). The Fifth Circuit
       holds that cases presenting “rare and exceptional circumstances”
       can equitably toll the one-year AEDPA statute of limitations.
       Jackson v Davis, 933 F3d 408, 410 (5th Cir 2019) (quotation
       omitted); see also Holland v Florida, 560 US 631, 649 (2010). It
       applies principally where the plaintiff is actively misled by the
       defendant about the cause of action or is prevented in some
       extraordinary way from asserting his rights. United States v
       Wheaten, 826 F3d 843, 851 (5th Cir 2016) (citations omitted)
       (discussing equitable tolling in context of § 2255); see also
       Melancon v Kaylo, 259 F3d 401, 408 (5th Cir 2001) (citations
       omitted).
            A petitioner seeking a writ of habeas corpus has to prove
       entitlement to equitable tolling. Phillips v Donnelly, 216 F3d 508,
       511 (5th Cir 2000, per curiam). To do this, he must show diligence
       in the pursuit of rights and extraordinary circumstances that
       prevented timely filing. Manning v Epps, 688 F3d 177, 183–84
       (5th Cir 2012) (citations omitted). The required diligence is that
       which is reasonable, not that which is maximumly feasible.
       Holland, 560 US at 653 (citations omitted). But the Fifth Circuit
       has found delays much shorter than those at issue here to

                                           6
Case 4:19-cv-00456 Document 15 Filed on 02/03/21 in TXSD Page 7 of 20




       preclude a finding of diligence. See Palacios v Stephens, 723 F3d
       600, 606, 608 (5th Cir 2013) (citations omitted) (petitioner
       couldn’t show reasonable diligence due to delay of seven months
       in filing petition); Koumjian v Thaler, 484 F Appx 966, 969–70 (5th
       Cir 2012) (no abuse of discretion in denying equitable tolling due
       to delay of more than eight months).
             Granger fails to show that any extraordinary circumstance
       prevented him from timely filing his federal petition. The record
       in no way suggests that the State of Texas misled him or
       otherwise prevented him from filing within the deadline.
             He also fails to establish diligence in the pursuit of his rights.
       The record instead shows that Granger let nearly ten years pass
       between the dates when his conviction became final in December
       2007 and when he first sought to file a state petition in May 2017.
       Such delay in filing his state petition counsels against the
       application of the tolling doctrine. Ott v Johnson, 192 F3d 510, 514
       (5th Cir 1999).
             Granger filed both his state application and this petition with
       the assistance of counsel. Even if he hadn’t, ignorance of the law
       and lack of legal assistance generally don’t excuse late filing. For
       example, see Wheaten, 826 F3d at 853 (citations omitted) (no
       excuse where failure to file petition within applicable limitations
       period was attributable solely to mistaken assumption that statute
       of limitations didn’t apply to petition); Turner v Johnson, 177 F3d
       390, 392 (5th Cir 1999, per curiam) (citation omitted) (no excuse
       where due to unfamiliarity with legal process and lack of
       representation during applicable filing period). In short, the
       record doesn’t support Granger’s entitlement to equitable tolling.
                      c. Actual innocence
             A petitioner seeking habeas corpus relief may overcome the
       expiration of the AEDPA limitations period if the asserted claim
       qualifies under an exception to avoid a fundamental miscarriage
       of justice. McQuiggin v Perkins, 569 US 383, 392–94 (2013). Actual
       innocence serves as a gateway to bypass a procedural bar (such
       as the expiration of the statute of limitations) so that a
       constitutional claim may be heard. Id at 386, 392. But the
       standard is “demanding” and opens “only when a petition
       presents ‘evidence of innocence so strong that a court cannot

                                            7
Case 4:19-cv-00456 Document 15 Filed on 02/03/21 in TXSD Page 8 of 20




       have confidence in the outcome of the trial unless the court is
       also satisfied that the trial was free of nonharmless constitutional
       error.’” Id at 401, quoting Schlup v Delo, 513 US 298, 316 (1995);
       see also Floyd v Vannoy, 894 F3d 143, 154–55 (5th Cir 2018)
       (citations omitted).
            Actual innocence in this context means “factual innocence, not
       mere legal insufficiency.” Bousley v United States, 523 US 614, 623
       (1998), citing Sawyer v Whitley, 505 US 333, 339 (1992); see also
       Calderon v Thompson, 523 US 538, 559 (1998), citing Sawyer, 505 US
       at 339. And a petitioner must support the allegations with new
       and reliable evidence that was not presented at trial, while
       establishing that it is “‘more likely than not that no reasonable
       juror would have convicted him in the light of the new
       evidence.’” Fairman v Anderson, 188 F3d 635, 644 (5th Cir 1999),
       quoting Schlup, 513 US at 327; accord Finley v Johnson, 243 F3d
       215, 221 (5th Cir 2001); United States v Jones, 172 F3d 381, 384 (5th
       Cir 1999) (citation omitted). The untimeliness of a petition itself
       bears “on the credibility of evidence proffered to show actual
       innocence.” McQuiggin, 569 US at 401.
            The Fifth Circuit recently observed that the Supreme Court
       hasn’t yet “explicitly defined” what constitutes “new reliable
       evidence” under the Schlup actual-innocence standard. Hancock v
       Davis, 906 F3d 387, 389 (5th Cir 2018) (quotation omitted). And
       it has yet to weigh in on a circuit split concerning whether the
       new evidence must be “newly discovered, previously unavailable
       evidence, or, instead, evidence that was available but not
       presented at trial.” Id at 389 & n 1 (collecting and comparing
       cases); see also Fratta v Davis, 889 F3d 225, 232 (5th Cir 2018),
       cert denied, ––– US –––, 139 S Ct 803 (2019).
            But it is clear that evidence “does not qualify as ‘new’ under
       the Schlup actual-innocence standard if ‘it was always within the
       reach of [petitioner’s] personal knowledge or reasonable
       investigation.’” Hancock, 906 F3d at 389, quoting Moore v
       Quarterman, 534 F3d 454, 465 (5th Cir 2008) (alteration in
       original). For instance, the petitioner in Hancock supported his
       claim of actual innocence with affidavits obtained close to the
       date of the murder from four state witnesses who testified at trial.
       Id at 388. But there was no assertion that those affidavits were

                                           8
Case 4:19-cv-00456 Document 15 Filed on 02/03/21 in TXSD Page 9 of 20




       unavailable to counsel at the time of trial. Ibid. The Fifth Circuit
       thus found that they weren’t new evidence that could support an
       assertion of actual innocence overcoming the limitations bar of
       § 2244(d)(1). 906 F3d at 390.
            The Supreme Court also instructs the reviewing court to
       assess more than just the new evidence when considering an
       assertion of actual innocence:
                 [T]he habeas court must consider all the
                 evidence, old and new, incriminating and
                 exculpatory, without regard to whether it would
                 necessarily be admitted under rules of
                 admissibility that would govern at trial. Based
                 on this total record, the court must make a
                 probabilistic determination about what
                 reasonable, properly instructed jurors would do.
                 The court’s function is not to make an
                 independent factual determination about what
                 likely occurred, but rather to assess the likely
                 impact of the evidence on reasonable jurors.
       House v Bell, 547 US 518, 537–38 (2006) (internal citations and
       quotations omitted).
            Granger waited over eleven years after his conviction became
       final to bring his federal petition. He contends that new evidence
       of actual innocence excuses application of the statute of
       limitations. He asserts that a witness named Clarence Craig would
       have testified that he shared a BB gun with Granger and that it
       never worked. Granger submits an affidavit by Craig that avers:
                 o He was very familiar with the BB gun that Granger
                      had in his possession on February 16, 2003—the
                      date that Granger robbed Cisneros;
                 o Several friends and Granger had possessed that BB
                      gun for several weeks before the date of the robbery;
                 o Craig had handled that BB gun several times prior
                      to and up to the date of the robbery;
                 o The BB gun was inoperable and wouldn’t fire a BB
                      or anything else on the date of the robbery; and



                                          9
Case 4:19-cv-00456 Document 15 Filed on 02/03/21 in TXSD Page 10 of 20




                  o     He was available to testify and would have testified
                        for the defense had he been asked.
        Dkt 10-20 at 29.
             Granger argues that this fits the actual-innocence exception to
        the AEDPA statute of limitations. Dkt 1 at 15. To the contrary,
        he fails to make a sufficient showing for three independent
        reasons. First, the affidavit isn’t properly considered new
        evidence. Second, it isn’t reliable. Third, it wouldn’t alter the verdict.
             As to whether the affidavit constitutes new evidence. Granger asserts
        that Craig’s testimony regarding the inoperability of the gun
        “could not have been reasonably obtained prior to the date of the
        affidavit . . . .” Dkt 1 at 15. He provides nothing to support this
        bald assertion. And to the contrary, it is quite clear that the
        proffered testimony from Craig isn’t new evidence within the
        meaning of an assertion of actual innocence.
             For instance, Craig made similar assertions during the state
        hearing in June 2018. He testified that it was common knowledge
        among Granger’s friends that the gun was inoperable. Dkt 10-19
        at 47. And he testified that there was a group of ten or eleven
        young people that would play with the gun and knew it wasn’t
        functional. Id at 41–42. Granger also testified at that hearing that
        the BB gun was never operable prior to and during the offense
        date and that it was like a toy. Id at 38, 52.
             The substance of Craig’s affidavit was at all times within the
        reach of Granger’s personal knowledge or reasonable
        investigation. The affidavit itself asserts that Craig was available
        to testify at the time of trial. And any one of the ten or eleven
        friends that Granger played with in the apartment complex could
        have testified to this fact. Dkt 10-20 at 29.
             The Court finds that Craig’s affidavit isn’t new evidence as it
        was clearly and substantially available at the time of trial.
             As to whether the affidavit constitutes reliable evidence. The standard
        in Schlup demands credible, reliable, or otherwise trustworthy
        evidence to establish factual innocence. For instance, the Fifth
        Circuit found in Williams v Thaler that a petitioner failed to meet
        the Schlup standard when relying on an affidavit stating that
        another man claimed to be the killer, noting that the trial evidence


                                               10
Case 4:19-cv-00456 Document 15 Filed on 02/03/21 in TXSD Page 11 of 20




        contradicted the new account. 602 F3d 291, 307–08 (5th Cir
        2010). It likewise denied relief in Foster v Thaler upon finding that
        new exculpatory evidence wasn’t reliable, stating, “One more
        contradictory story would not have compelled jurors to find [the
        petitioner] not guilty.” 369 F Appx 598, 602 (5th Cir 2010).
             Evidence at trial suggested that Granger used more than one
        air pistol or BB gun to commit offenses. State’s Exhibit 43 was
        an air pistol or BB gun recovered in a 1998 Chevrolet Malibu that
        was taken at gunpoint by Granger from a woman named Linda
        Ledesma. Dkt 10-13 at 17, 23. State’s Exhibit 6 was a different
        air pistol or BB gun that was recovered from the vehicle of
        Catherine Cisneros in the primary case. Dkt 10-11 at 25. Cisneros
        testified that she found the gun in between the seat and the
        console. Id at 33. And she testified that she saw Exhibit 6 when
        Granger pointed it in her face. Ibid.
             Craig testified at the state hearing in June 2018 that he didn’t
        know whether the gun he was talking about was the same gun
        used in Granger’s crime. Dkt 10-19 at 48–49. And he couldn’t
        definitively state that the BB gun Granger used on February 16,
        2003 was the same BB gun that Craig knew to be inoperable. Ibid.
        The proffered testimony from Craig thus doesn’t reliably
        establish the point asserted by Granger.
             A number of findings by the state court also entirely
        undermine these present contentions by Granger:
                  5. In addition to committing the aggravated
                  robbery against Cisneros, the State presented
                  evidence during the punishment phase that the
                  applicant committed aggravated robbery against
                  three other females by pointing a firearm or an
                  air soft pistol at them and taking their vehicles
                  (VI R.R. at 7, 35, 91). On at least one occasion,
                  the applicant chose to sexually assault one of
                  the women (VI R.R. at 48–56).
                  ...
                  8. The trial court conducted an evidentiary
                  hearing on June 18, 2018, where testimony was
                  presented from Mr. Nunnery, the applicant, and
                  an individual named Clarence Craig.

                                           11
Case 4:19-cv-00456 Document 15 Filed on 02/03/21 in TXSD Page 12 of 20




               9. The Court finds that the testimony
               provided by Mr. Nunnery at the writ hearing
               was credible.
               10. The Court finds that the testimony
               provided by the applicant at the writ hearing to
               be incredible.
               11. The Court finds that the testimony
               provided by Clarence Craig at the writ hearing
               to be incredible.
               12. The Court finds based, on the credible
               testimony of Mr. Nunnery, that due to the
               passage of time and due to the destruction of
               his file he does not have an independent
               recollection of his representation of the
               applicant (II R.R. - Writ Hearing at 8, 14, 18,
               28).
               ...
               17. The Court finds, based on the credible
               testimony of Mr. Nunnery, that he had no
               personal recollection of the name of Clarence
               Craig or ever seeing him prior to the writ
               hearing (II R.R. - Writ Hearing at 14).
               18. The Court finds, based on the clerk’s
               record, that Mr. Nunnery was appointed to
               represent the applicant on December 16, 2003;
               he filed a motion for investigative fees on
               January 29, 2004; and the applicant’s trial
               occurred in March 2005 (I C.R. at 17–19, 135).
               19. The Court finds, based on the credible
               testimony of Mr. Nunnery, that due to Mr.
               Nunnery’s customary practice and due to the
               fact that he had the assistance of an investigator,
               that had the name of Clarence Craig ever been
               mentioned to himself or the investigator that
               Craig would have been interviewed (II R.R. -
               Writ Hearing at 14). Furthermore, it is
               reasonable to assume that because Craig was


                                         12
Case 4:19-cv-00456 Document 15 Filed on 02/03/21 in TXSD Page 13 of 20




               not called as a witness to testify, that if Nunnery
               was in-fact aware of him, that Nunnery
               determined that Craig’s testimony would not
               have been beneficial or necessary for the
               applicant’s defense (II R.R. - Writ Hearing
               at 26).
               20. The Court finds, based on the reporter’s
               record, that Clarence Craig and the applicant
               have known each other since Craig was 9 or 10
               years old as they grew up in the same apartment
               complex (II R.R. - Writ Hearing at 30–31, 35).
               21. The Court finds, based on the reporter’s
               record, that Craig was aware that the applicant
               was arrested for the primary charge “like a
               couple of weeks later” after the applicant’s
               arrest in February 2003 (II R.R. - Writ Hearing
               at 31).
               22. The Court finds, based on the reporter’s
               record, that at least 10 or 11 people would play
               with the same alleged BB gun at the apartment
               complex that the applicant and Craig lived at (II
               R.R. - Writ Hearing at 35–36).
               23. The Court finds, based on the reporter’s
               record, that in addition to Clarence Craig the
               applicant was also friends with an individual
               named Michael Roberts who also lived at the
               same apartment complex.
               24. The Court finds, based on the trial
               reporter’s record, on the same date that the
               applicant was committing the primary offense
               of aggravated robbery for taking the
               complainant’s Toyota Sequoia he had taken a
               tan Lincoln Navigator. The owner of the tan
               Lincoln Navigator, Julissa Alanis, testified at
               trial, that she advised that she saw two black
               men in a white Honda vehicle before the
               applicant forced her into her vehicle at gunpoint


                                         13
Case 4:19-cv-00456 Document 15 Filed on 02/03/21 in TXSD Page 14 of 20




               and ultimately took her vehicle (VI R.R. at 13–
               14).
               25. The Court finds, based on the writ
               reporter’s record that Mr. Roberts was driving a
               White Honda Civic on February 16, 2003 (II
               R.R. - Writ Hearing at 39). Craig was a
               passenger in the Honda Civic and they evaded
               from the police and Craig was arrested (II R.R.
               - Writ Hearing at 39).
               26. The applicant admitted that Mr. Roberts
               assisted him in committing the primary offense
               that occurred on the same date but later in time
               to the aggravated robbery of the tan Lincoln
               Navigator (II R.R. - Writ Hearing at 53–54).
               27. The Court finds, based on the reporter’s
               record, that Craig has never looked or
               compared the BB gun that was admitted at trial
               to determine if it is the same BB gun that was
               allegedly played with by the applicant, Craig,
               and the 10 or 11 other individuals at the
               apartment complex (II R.R. - Writ Hearing at
               42–43).
               28. The Court finds, based on the reporter’s
               record, that an air pistol or BB gun was also
               recovered in a 1998 Chevrolet Malibu that was
               taken at gunpoint from the complainant, Linda
               Ledesma, by the applicant (VI R.R. at 55, 79).
               This is a different air pistol or BB gun that was
               recovered from Catherine Cisneros’ vehicle in
               the primary case (IV R.R. at 79–80, 109–111).
               Therefore, the applicant used more than one air
               pistol or BB gun to commit his multitude of
               offenses.
               29. The Court finds that the applicant has
               offered no justifiable excused [sic] for his almost
               11 year delay in seeking habeas relief.



                                         14
Case 4:19-cv-00456 Document 15 Filed on 02/03/21 in TXSD Page 15 of 20




                 30. The Court finds that the applicant’s delay
                 in pursuing habeas relief has affected the
                 credibility of his claims.
                 31. The applicant fails to show that there is
                 newly discovered evidence to support his claim
                 of actual innocence. The Court finds, based
                 upon the reporter’s record, according to the
                 applicant’s own witness that there were
                 allegedly 10 or 11 witnesses that could have
                 testified as to the inoperability as to the BB gun.
        Dkt 10-22 at 2–7.
             These factual findings by the state court are presumed to be
        correct, and Granger bears the burden of rebutting that
        presumption by clear and convincing evidence. 28 USC
        § 2254(e)(1). Granger fails to meet that burden.
             The delay by Granger in presenting this new testimony
        also factors into whether the proffered testimony from Craig
        is reliable. The Supreme Court in McQuiggin held that no
        threshold diligence requirement applies to actual-innocence
        claims, but delay is a factor in the evaluation of reliability.
        569 US at 387 (citation omitted). To assess reliability, it is
        appropriate for a court to “consider how the timing of the
        submission and the likely credibility of the affiants bear on the
        probable reliability” of the proffered new evidence. Schlup,
        513 US at 332. Granger states in his petition that he “lost
        contact with Craig.” Dkt 1 at 15. He also testified at the state
        hearing that he had written letters while in the Harris County
        Jail but didn’t try to contact Craig or the other ten or eleven
        friends in the apartment complex because he didn’t know their
        apartment numbers. Dkt 10-19 at 57–58. Even so, this doesn’t
        explain why it took him almost twelve years to present this
        evidence. Such an unexplained delay negatively impacts the
        weight of the proffered testimony from Craig. See McQuiggin,
        569 US at 399.
             The Fifth Circuit in Fairman v Anderson stated that examples
        of credible, reliable evidence of factual innocence identified in
        Schlup can include such items as “exculpatory scientific evidence,
        credible declarations of guilt by another, trustworthy eyewitness

                                         15
Case 4:19-cv-00456 Document 15 Filed on 02/03/21 in TXSD Page 16 of 20




        accounts, and certain physical evidence.” 188 F3d 635, 644
        (5th Cir 1999) (citations omitted). The information provided in
        the Craig affidavit in no way approaches this type of evidence.
        It is instead conclusory, self-serving, and contrary to certain
        factual findings by the state court. In short, Granger hasn’t
        supported his claim of factual innocence with the necessary
        level of credible, reliable, or otherwise trustworthy evidence
        required by Schlup.
             As to whether the affidavit would alter the verdict. The newly
        presented evidence submitted by Granger also doesn’t
        demonstrate that it is more likely than not that no reasonable
        juror would have convicted him in light of that evidence.
        Schlup, 513 US at 327.
             Granger raised the sufficiency of the evidence to support
        his conviction on appeal. The appellate court rejected the claim
        and overruled the point of error, stating:
                      A conviction for aggravated robbery
                 requires that the State prove that the
                 defendant committed a robbery and either
                 “causes serious bodily injury to another,” or
                 “uses or exhibits a deadly weapon.” Tex. Pen.
                 Code Ann. § 29.03(a)(1), (2). A deadly weapon
                 is “anything that in the manner of its use or
                 intended use is capable of causing death or
                 serious bodily injury.” Id. § 1.07(a)(17)(B)
                 (Vernon Supp. 2005).
                      Here, Officer S. McCoy testified that a BB
                 gun can cause serious bodily injury.
                 Accordingly, legally sufficient evidence
                 supports the jury’s finding that the BB gun
                 was a deadly weapon. See Adame v. State, 69
                 S.W.3d 581, 582 (Tex. Crim. App. 2002)
                 (holding that, “[w]ith testimony that a BB gun
                 is capable of causing serious bodily injury, it is
                 reasonable for a jury to make a deadly weapon
                 finding”).
        Granger, 2006 WL 1223516 at *2.


                                          16
Case 4:19-cv-00456 Document 15 Filed on 02/03/21 in TXSD Page 17 of 20




             Under Texas law, the government “is required to prove
        only the use of a deadly weapon; if its proof shows a firearm,
        it need not prove that it was operable.” Wright v State,
        582 SW2d 845, 847 (Tex Crim App 1979). For example, in
        Walker v State, the Texas Court of Criminal appeals held that a
        forty-five-caliber pistol without a firing pin or clip was a deadly
        weapon because it was “manifestly designed and made for the
        purpose of inflicting . . . serious bodily injury and that this fact
        was evident to the senses and understanding of the victim.”
        543 SW2d 634, 637 (Tex Crim App 1976) (emphasis in
        original). The point is the understanding of and effect upon
        the victim against whom the accused brandishes the weapon.
             The case cited above by the First Court of Appeals in
        review of this action—Adame v State, 69 SW3d 581 (Tex Crim
        App 2002)—extends this to consideration on use of an airsoft
        or BB gun. Texas law establishes that an airsoft pistol is neither
        a firearm nor a deadly weapon per se. Id at 582. But that isn’t
        the end of the inquiry. “With testimony that a BB gun is
        capable of causing serious bodily injury, it is reasonable for a
        jury to make a deadly weapon finding.” Ibid. And the State isn’t
        required to prove, for instance, that a pistol was loaded when
        it was used or exhibited during the commission of the robbery,
        only that it “was capable of causing serious bodily injury or
        death in its use or intended use.” Ibid. Likewise, a jury may
        infer that a gun is loaded—and thus operable—under some
        circumstances, such as when a defendant in the midst of a
        convenience-store robbery “threatens serious bodily injury” to
        the store clerk “by pointing a BB gun at her.” Ibid (citation
        omitted).
             The jury trying Granger’s case heard Cisneros testify that
        he pointed a gun inches from her face, demanded the keys to
        her vehicle, and took her backpack after a struggle. Dkt 10-11
        at 29. An officer testified that he later saw Granger in
        Cisneros’s vehicle. Dkt 10-11 at 16. Evidence established that
        Granger’s fingerprint was found in her vehicle. Cisneros also
        testified that she later found a gun in the vehicle that didn’t
        belong to her. And she identified it as the one Granger used



                                          17
Case 4:19-cv-00456 Document 15 Filed on 02/03/21 in TXSD Page 18 of 20




        during the robbery. All of this connects Granger to the BB gun
        submitted as State’s Exhibit 6.
             The jury could also have reasonably inferred that the
        BB gun was loaded and operable based on Cisneros’s
        testimony that she feared for her life when Granger
        approached her with what Cisneros reasonably believed to be
        a handgun and demanded the keys to her vehicle. See Adame,
        69 SW3d at 582 (finding it “reasonable to infer that defendants
        use loaded guns to facilitate convenience store robberies”).
        Indeed, Dupre (the firearms examiner) testified that Exhibit 6
        was a replica of existing firearms and capable of shooting six
        millimeter plastic BB’s—and further, that when working, it
        fires the BB at 250 feet per second. Dkt 10-11 at 41. She also
        testified that the BB gun had been modified, making it hard
        from a few feet away to distinguish it from an actual nine-
        millimeter semiautomatic firearm. Ibid. Officer S. McCoy also
        testified that a BB gun can cause serious bodily injury. Id at 47.
             The jury heard this evidence and apparently chose to credit
        it. And based on this evidence, the Court cannot find that it is
        more likely than not that no reasonable juror would have
        convicted Granger in light of the new evidence he seeks to
        present. To the extent that there was conflicting testimony
        regarding the functionality of the airsoft pistol or its capability
        to cause serious bodily injury, it was the province of the jury
        to resolve those conflicts. The jury’s guilty verdict shows that
        they believed that the BB gun was a deadly weapon, regardless
        of whether it was working or not.
             The Fifth Circuit holds, “The Schlup standard ‘does not
        merely require a showing that a reasonable doubt exists in the
        light of the new evidence, but rather that no reasonable juror
        would have found the defendant guilty.’” Bosley v Cain, 409 F3d
        657, 664 (5th Cir 2005), quoting Schlup, 513 US at 329
        (emphasis added). The standard is a demanding one. “The
        gateway should open only when a petition presents ‘evidence
        of innocence so strong that a court cannot have confidence in
        the outcome of the trial unless the court is also satisfied that
        the trial was free of nonharmless constitutional error.’”
        McQuiggin, 569 US at 401, quoting Schlup, 513 US at 316.

                                          18
Case 4:19-cv-00456 Document 15 Filed on 02/03/21 in TXSD Page 19 of 20




             Granger has failed to meet his burden under McQuiggin.
                        d. Request for an evidentiary hearing
             Granger seeks an evidentiary hearing to address his actual
        innocence claim. Dkt 11.
             28 USC § 2254(e)(2) provides:
                  If the applicant has failed to develop the factual
                  basis of a claim in State court proceedings, the
                  court shall not hold an evidentiary hearing on
                  the claim unless the applicant shows that—
                  (A) the claim relies on—
                  (i) a new rule of constitutional law, made
                  retroactive to cases on collateral review by the
                  Supreme Court, that was previously unavailable;
                  or
                  (ii) a factual predicate that could not have been
                  previously discovered through the exercise of
                  due diligence; and
                  (B) the facts underlying the claim would be
                  sufficient to establish by clear and convincing
                  evidence that but for constitutional error, no
                  reasonable factfinder would have found the
                  applicant guilty of the underlying offense.
             The Supreme Court has stated that this reflects “Congress’
        intent to avoid unneeded evidentiary hearings” in federal
        habeas corpus proceedings. Williams v Taylor, 529 US 420, 436
        (2000). No hearing is required “if the record refutes the
        applicant’s factual allegations or otherwise precludes habeas
        relief.” Schriro v Landrigan, 550 US 465, 474 (2007). “If it appears
        that an evidentiary hearing is not required, the judge shall make
        such disposition of the petition as justice shall require.” Rule 8 of
        the Rules Governing Section 2254 Cases.
             The reviewing court has discretion to reject the need for an
        evidentiary hearing. See Conner v Quarterman, 477 F3d 287, 293
        (5th Cir 2007), citing Roberts v Dretke, 381 F3d 491, 497 (5th Cir
        2004). On the one hand, a petitioner seeking a federal writ of
        habeas corpus can have an evidentiary hearing if there is a genuine
        factual dispute and the state hasn’t yet afforded the petitioner a

                                           19
Case 4:19-cv-00456 Document 15 Filed on 02/03/21 in TXSD Page 20 of 20




        “full and fair hearing.” Clark v Johnson, 202 F3d 760, 766 (5th Cir
        2000), quoting Perillo v Johnson, 79 F3d 441, 444 (5th Cir 1996).
        But on the other, a petitioner isn’t entitled to an evidentiary
        hearing “if his claims are merely ‘conclusory allegations
        unsupported by specifics’ or ‘contentions that in the face of the
        record are wholly incredible.’” Young v Herring, 938 F2d 543, 560
        (5th Cir 1991), quoting Blackledge v Allison, 431 US 63, 74 (1977);
        see also Washington v Davis, 715 F Appx 380, 385 (5th Cir 2017).
             The above analysis shows that the statute of limitations
        plainly bars the § 2254 application brought by Granger. He also
        fails to show entitlement to equitable tolling. Those issues can be
        and were resolved based on the pleadings and state-court records.
        An evidentiary hearing is unnecessary where there are no relevant
        factual disputes that require development in order to assess the
        claims. Robison v Johnson, 151 F3d 256, 268–69 (5th Cir 1998),
        cert denied, 526 US 1100 (1999).
             Granger provides no factual basis to support the need for an
        evidentiary hearing. The motion for such hearing is denied.
                  4. Conclusion
             The pleadings and state court records show that the federal
        petition for a writ of habeas corpus brought by Petitioner Allen
        James Granger is untimely.
             The motion by Respondent Lorie Davis to dismiss based on
        limitations is GRANTED. Dkt 9.
             The petition for a writ of habeas corpus is DENIED. Dkt 1.
             The motion for evidentiary hearing is DENIED. Dkt 11.
             Any other pending motions are DENIED as moot.
             This case is DISMISSED WITH PREJUDICE.
             SO ORDERED.
             Signed on February 3, 2021, at Houston, Texas.


                                     ________________________
                                     Hon. Charles Eskridge
                                     United States District Judge



                                          20
